                                        UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF NEW YORK



      UNITED STATES OF AMERICA
                                                                   APPLICATION AND
                                                                   ORDER OF EXCLUDABLE DELAY


                                                                 Case No.
                                                                       |  ^


          The United States of America and the defendant hereby jointly request that the time period from
                                             be excluded from the computation of the time period within which

         ( )         information or indictment must be filed, or(XW)
                  trial of the charges against defendant must commence. (XC)

The parties seek the exclusion of the foregoing period because

                  they are engaged in plea negotiations, which they believe are likely to result in a disposition of this
case without trial, and they require an exclusion oftime in order to focus efforts on plea negotiations without the risk
that they would not, despite their diligence, have reasonable time for effective preparation for trial,
        ( ) they need additional time to prepare for trial due to the complexity ofcase,
         ( )                                                                                                           .

          The defendant states that he/she has been fully advised by counsel of his/her rights guaranteed under the
Sixth Amendment to the Constitution; the Speedy Trial Act of 1974,18 U.S.C. §§ 3161-74; the plan and rules of
this Court adopted pursuant to that Act; and Rule 50(b)of the Federal Rules of Criminal Procedure. The defendant
understands that he/she has a right to be tried before a jury within a specified time not counting periods excluded.



Defendant                                                         For U.S. Attorney, E.D.N.Y.


 ounse




          . he joint application ofthe United States of America and the defendant having been heard at a proceeding
on the date below,the time period from VI { *2.
                                            |   \ \^              to _                 is hereby excluded in computing
the time within which( )an information or indictment must be filed orCy/)tTk
                                                                     (\/0 trial must commence. The Court finds
that this exclusion oftime serves the ends ofjustice and outweigh the interests of the public and the defendant in a
speedy trial for the reasons discussed on the record and because
         (/) given the reasonable likelihood that ongoing plea negotiations will result in a disposition of this case
without trial, the exclusion of time will allow all counsel to focus their efforts on plea negotiations without the risk
that they would be denied the reasonable time necessary for effective preparation for trial, taking into account the
exercise of due diligence.
         ( )

         SO ORDERED.



                                                                         s/ Roanne L. Mann
Dated: Brooklyn, N.Y ^
   /)/iI/. 34,2o2$
                                                                           United States Magistrate Judge
